DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1 and 11 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2009/0216704 A1
Zheng et al. 
08-2009
US-2016/0327397 A1
Cordova et al.
10-2016



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Zheng (2009/0216704) in view of Cordova (2016/0327397).

Regarding claim 1, Zheng discloses – A method performed on at least one computer processor, said method comprising building a training set [0023-0025] comprising determining a trajectory segment for a user, said trajectory segment comprising a sequence of timestamped locations [0031, 0039], determining a transport mode for said user [0009, 0046-0049] storing said trajectory segment and transport mode in said training set [0023], determining a transport mode [0009] for a new trajectory [0020-0021]. 
Zheng teaches – time-stamped GPS data is processed into segments of a trip, with a predicted mode of transportation (e.g., walking, car, bus, bicycling) determined for each segment.  The determined transportation modes may be used to tag the GPS data with transportation mode information, and/or dynamically used. Abstract, paragraphs [0009, 0020-0021, 0023-0024, 0039, 0046-0049] and Figs. 1-4, 6A & 7.
 Zheng teaches tagging the GPS data formed into segments and inferring a mode of transport and automatically determining transportation modes from raw GPS data, including multiple transportation modes in a single trip, and detecting transitions between modes.  In one 
Zheng doesn’t explicitly teach receiving a new trajectory having an unknown transport mode, comparing the trajectory to said training set to determine a transport mode for that trajectory. Examiner understands Zheng, considered in its entirety, to teach and/or suggest these claim elements - for example for each ‘new’ segment considered.  However it isn’t expressly stated as written in the claim.
In an analogous art, Cordova teaches a system where a mobile device is configured to collect location data and acceleration data during the trip.  The system also includes a data processing block configured to receive the location data from the mobile device, receive contextual data related to a plurality of transportation systems, and process the location data and at least a portion of the contextual data using a first transportation mode classifier associated with a first of the plurality of transportation systems and at least a second portion of the contextual data using a second transportation mode classifier associated with a second of the plurality of transportation systems.  The data processing block is also configured to classify the mode of transportation during the trip and update the classifiers based on user input. The data is trained for a user or users where a temporal profile of the trip data is correlated with contextual data and updated.  Abstract, [0036, 0075] and Figs. 1 & 10.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used combined Zheng methods of inferring a transport mode from segmented GPS data with the Cordova techniques of using the gathered and trained user trip data for determining a transport mode given the user’s trajectory. The modification of Zheng with Cordova would have improved on the practical uses of the Zheng system for 

Regarding claim 2, Zheng discloses receiving said sequence of timestamped locations for said user and determining a plurality of segments of said sequence, each of said plurality of segments representing a different transportation mode. (Once segmented, a feature extraction mechanism extracts various features from each segment and sends these features to an inference model to learn a user's transportation mode or modes)  [0025, 0031], Table 1 and Figs. 3-5.

Regarding claim 3, Zheng discloses determining a first transportation mode for a first trajectory segment of said sequence. See Fig. 3.

Regarding claim 4, Cordova discloses transmitting a first segment descriptor to said user for a first trajectory segment; and receiving a first transportation mode for said first trajectory segment. (the user can be sent a message through the user interface of the mobile device, e.g., a touch screen, that notifies the user that the just completed trip has been classified as a trip using a particular mode of transportation.  The user can respond that the classification was correct or that the classification was incorrect) [0075] and Fig. 10.

Regarding claim 5, Cordova discloses determining a first transportation mode for said first trajectory segment by identifying mode-specific locations within said sequence of timestamped locations. (Contextual data can be stored in a database that includes data related to transportation systems, including roads, trains, buses, bodies of water, and the like.  As an 

Regarding claim 6, Cordova discloses mode-specific locations comprising locations accessible through a single transportation mode. [0036, 0039, 0053] and Figs. 6, 10 & 11.

Regarding claim 7, Cordova discloses a location accessible from a bus, a location accessible from a taxi and a location accessible from a train. [0036, 0039] and Figs. 6, 10 & 11.

Regarding claim 8, Zheng discloses identifying a first trajectory segment within said plurality of segments by identifying a first transportation mode change point and a second transportation mode change point. (detecting transitions between modes accomplished via a change point-based segmentation method,) [0019, 0038] and Fig. 5.
Cordova also teaches transition points or stage transitions. [0034-0035, 0048] and Fig. 4.

Regarding claim 9, Cordova discloses a bus stop; a train station; a parking lot; or a taxi drop off point. (train stations) [0034-0035, 0048, 0050] and Fig. 4.

Regarding claim 10, Zheng discloses walking; riding a bus; riding a car; riding a taxi; riding a train; rising a ferry; and bicycling. [0029-0030]

Regarding claim 11, the analysis used for claim 1 applies as the claims contain similar features. Also, see Zheng at Fig. 7 and corresponding passages.

Regarding claim 12, the analysis used for claim 2 applies.
Regarding claim 13, the analysis used for claim 3 applies.
Regarding claim 14, the analysis used for claim 4 applies.
Regarding claim 15, the analysis used for claim 5 applies.
Regarding claim 16, the analysis used for claim 6 applies.
Regarding claim 17, the analysis used for claim 7 applies.
Regarding claim 18, the analysis used for claim 8 applies.
Regarding claim 19, the analysis used for claim 9 applies.
Regarding claim 20, the analysis used for claim 10 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2013/0066548 A1
Gruen et al.
03-2013
US-2014/0164390 A1
Hampapur et al.
06-2014
US-2013/0238241 A1
Chelotti et al.
09-2013



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this 

/WILLIAM NEALON/Primary Examiner, Art Unit 2643